United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1512
                                   ___________

Albert A. Richardson,                  *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
T.C. Outlaw, Warden, FCI-Forrest City, *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                ___________

                             Submitted: September 2, 2011
                                Filed: September 7, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Albert Richardson appeals the district court’s1 denial of his 28
U.S.C. § 2241 petition for a writ of habeas corpus. We deny his motion for
appointment of counsel, and we conclude that habeas relief was not warranted for the
reasons relied upon by the district court, see Hill v. Morrison, 349 F.3d 1089, 1091
(8th Cir. 2003) (standard of review). Accordingly, the judgment is affirmed. See 8th
Cir. R. 47B.
                        ______________________________


      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).